DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 11, 13, 16, 17, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philips et al. (2003/0222656) in view of Potyrailo (2011/0101996).

With respect to claim 1, Philips teaches a sensor system in Fig. 22 comprising: a multi-frequency sensor assembly (24) including a single, contiguous sensor body (54) with a sensing region circuit (58) and a sensor reader (236) wherein the contiguous sensor body (54) is configured to be in operational contact with a fluid [0128], wherein the sensing region circuit (58) is communicatively coupled to the sensor reader (236, as seen in Fig. 24), wherein the sensing region circuit (58) comprises an interdigitated electrode ([0068], Fig. 2), wherein the sensing region circuit (58) is configured to generate respective electric fields having different frequencies over a frequency range in the fluid ([0096-0097] which discloses a producing a signal with a frequency, then choosing a next frequency), and wherein the sensor reader (236) includes one or more processors (204) configured to examine one or more impedance responses (i.e. the impedance measured [0135]) of the sensing region circuit (58) at the different frequencies over the frequency range (as plotted in Fig. 6) and to determine one or more properties of the fluid based on the one or more examined impedance responses [0143-0145].
	Philips et al. remains silent regarding the sensor reader being disposed in the contiguous sensor body.
	Potyrailo teaches a similar sensor having a sensor boy that includes a sensor reader (i.e. a portion of 14 that receives a signal from a sensing circuit 12) within the body.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the sensor body of Philips et al. such that the sensor reader of Philips et al. is within the sensor body of Philips et al. as taught in Potyrailo because such a modification provides a compact sensor for sensing properties of medium in various conditions while being fully submerged.



With respect to claim 5, Philips teaches the sensor system in Fig. 22 wherein the single, contiguous sensor body (54) is configured to operate the sensing region circuit (58) and the modified sensor reader (236) at temperatures up to 250 degrees Celsius [0037] (as the sensor is mounted an engine in a high temperature environment, therefore indirectly reading on the claimed “to operate”, insofar as how the “sensor housing body” is structurally defined).

With respect to claim 6, Philips teaches a sensor system in Fig. 22 comprising: a multi-frequency sensor assembly (24) including a single, contiguous sensor body (54) with a sensing region circuit (58) and a sensor reader (236), wherein the contiguous sensor body (54) is configured to be in operational contact with an industrial fluid [0128], wherein the sensing region circuit (58) is communicatively coupled to the sensor reader (236, as seen in Fig. 24), wherein the sensing region circuit (58) comprises an interdigitated electrode ([0068], Fig. 2), wherein the sensing region circuit (58) is configured to generate respective electric fields having different frequencies over a frequency range in the fluid ([0096-0097] which discloses a producing a signal with a frequency, then choosing a next frequency), and wherein the sensor reader (236) includes one or more processors (204) configured to examine one or more impedance spectra (i.e. the impedance measured [0135]) of the sensing region circuit (58) at the 
	Philips et al. remains silent regarding the sensor reader being disposed in the contiguous sensor body.
	Potyrailo teaches a similar sensor having a sensor boy that includes a sensor reader (i.e. a portion of 14 that receives a signal from a sensing circuit 12) within the body.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the sensor body of Philips et al. such that the sensor reader of Philips et al. is within the sensor body of Philips et al. as taught in Potyrailo because such a modification provides a compact sensor for sensing properties of medium in various conditions while being fully submerged.

	With respect to claim 9, Philips teaches all that is claimed in the above rejection but remains silent regarding the sensing region circuit is a resonant circuit for the different frequencies of the respective electric fields generated by the sensing region circuit in the fluid.
	Potyrailo teaches a similar sensor having a resonant circuit [0026] for the different frequencies of the respective electric fields generated by the sensing region circuit in the fluid [0044].
	Because both Philips and Potyrailo teaches sensing circuits, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to substitute the circuit of Philips et al. with the one taught in Potyrailo to achieve the predictable result of sensing an impedance response of a fluid, as such a modification allows a sensor to measure difference responses in difference environments [0045] as taught in Potyrailo. 



With respect to claim 11, Philips et al. teaches the sensor system (Fig. 22) wherein the sensing region circuit (58) is configured to generate the different frequencies (one bit at a time) by sweeping through the frequency range [0072].

With respect to claim 13, Philips teaches all that is claimed in the above rejection but remains silent regarding the sensing region circuit includes an inductor-capacitor-resistor resonator.
	Potyrailo teaches a similar sensor having a resonant circuit [0026] having an inductor-capacitor-resistor resonator (abstract).
Because both Philips and Potyrailo teaches sensing circuits, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to substitute the circuit of Philips et al. with the one taught in Potyrailo to achieve the predictable result of sensing an impedance response of a fluid, as such a modification allows a sensor to measure difference responses in difference environments [0045] as taught in Potyrailo.

With respect to claim 16, Philips et al. teaches the sensor system (Fig. 22) wherein the modified sensor reader (236) is configured to communicate a digital output signal (via 248) to an external controller (as indirectly taught and connected to 250 [0150]) that represents at least one 

With respect to claim 17, Philips et al. teaches the sensor system (Fig. 22) wherein modified the sensor reader (236) is configured to communicate the digital output signal to the external controller (as indirectly taught) via a wired connection (as seen in Fig. 24).

With respect to claim 21, Philips et al. teaches the sensor system (Fig. 22) wherein the sensing region circuit (58) is configured to generate an electrical signal representative of the one or more impedance responses after generating the respective electric fields in the fluid [0136-0137] which discloses generating signals from the response that are sent to 34).

With respect to claim 22, Philips et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the sensing region circuit is communicatively coupled to the sensor reader within the contiguous sensor body via one or more wireless connections.
Potyrailo teaches a similar sensor capable of communicating wirelessly to a reader [0033].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the sensor of Philips et al. to communicate wirelessly to the reader as taught in Potyrailo because such a modification removes complex wire harnesses for communicating between elements, thereby simplifying Philips et al..  

.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philips et al. (2003/0222656) in view of Potyrailo (2011/0101996), as applied to claim 1, further in view of Kisra et al. (2005/0222775).

With respect to claim 2, Philips et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the sensor reader is configured to acquire measurements of the one or more impedance responses from the sensing region circuit at a resolution of one or more of 8 bit, 12 bit, or 16 bit.
Kisra et al. teaches a reader is configured to acquire measurements from a source at a resolution of 16 bit [0043].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the reader of Philips et al. to be configured to acquire measurements of the one or more impedance responses from the sensing region circuit at a resolution of 16 bits, as taught by Kisra et al. because such a modification provides a good compression rate for data transmission, thereby providing accurate and repeatable data transmission between components of the sensor system of Philips et al.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philips et al. (2003/0222656) in view of Potyrailo (2011/0101996), as applied to claim 1, further in view of Henry et al. (2003/0212509).

With respect to claim 3, Philips et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein the sensor reader is configured to acquire measurements of the one or more properties of the fluid at a resolution greater than 16 bit by one or more of filtering or averaging the measurements.
Henry et al. teaches a similar system that includes a sensor reader (420) is configured to acquire measurements of the one or more properties of a fluid at a resolution greater than 16 bit [0142] by filtering (via 450 as implemented as part of 310 [0111]) the measurements.
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the reader of Philips et al. to include the filter of Henry because such a modification improves the accuracy and speed of the sensor and drive signals [0052], thereby improving the sensing abilities of Philips et al..

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philips et al. (2003/0222656) in view of Potyrailo (2011/0101996), as applied to claim 6, further in view of Chapman et al. (WO 01/27610).

With respect to claim 8, Philips et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the sensing region circuit is a non- resonant circuit for the frequencies of the electric fields generated by the sensing region circuit in the fluid.
th para.).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the circuit of Philips et al. to be a non-resonant circuit type as taught by Chapman et al. because such a modification improves the detection versatility of Philips et al. by allowing a sensor to test over a broad range of frequencies, thereby allowing the system to identify particular events occurring in the oil (page 44-45).

With respect to claim 12, Philips et al. teaches all that is claimed in the above rejection of claim 6, but remains silent regarding the sensing region circuit is configured to generate the different frequencies by stepping through the frequency range such that discrete frequencies of the different frequencies are generated at respective times for different, non-zero periods of time.
Lvovich et al. teaches a similar sensor for monitoring lubricants that includes a sensing region circuit (13/19) is configured to generate the frequencies by stepping (Col. 4 lines 15-20) through the frequencies (Fig. 2) such that discrete frequencies (discrete frequency steps, Col. 4 lines 15-20) are generated at different times (as seen in Fig. 2) for different, non-zero periods of time (i.e. a repeated amount of times as the frequency decreases through each step).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the circuit of Philips et al. such that the frequencies a stepped through rather than being swept through, as taught by Lovovich et al. because such a modification provides a level of detail with respect to the sensed fluid, Col. 3 lines 9-13, thereby improving the detection accuracy of Philips et al.
s 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philips et al. (2003/0222656) in view of Potyrailo (2011/0101996), as applied to claim 6, further in view of Breed et al. (2006/0244581).

With respect to claim 18, Philips et al. as modified teaches all that is claimed in the above rejection of claim 6, but remains silent regarding the sensor reader has a digital address for communication with an external controller.
Breed et al. teaches a similar reader that has a digital address for communication with an external controller (i.e. a microprocessor that senses address information to another controller for changing the operation of a device [0953]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the reader of Philips et al. to include a digital address for communication to an external controller as taught by Breed et al. because Breed et al. teaches such a modification ensures proper communication between devices, thereby improving the communication between those elements.

With respect to claim 19, Philips et al. as modified teaches all that is claimed in the above rejection of claim 6, but remains silent regarding the sensor reader is configured to provide digital data security for communication between the sensor reader and one or more external controllers.
Breed et al. teaches a similar reader configured to provide digital data security (in the form of applying a specific address [0953] for communication between the sensor reader (i.e. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the reader of Philips et al. to include a security digital address for communication to an external controller as taught by Breed et al. because Breed et al. teaches such a modification ensures proper communication between devices while not allowing other devices to process the sent data, thereby improving the communication between those elements.

With respect to claim 20, Philips et al. as modified teaches all that is claimed in the above rejection of claim 6, but remains silent regarding the sensor assembly is configured to be powered via ambient energy harvesting.
Breed et al. teaches a similar sensor assembly that is configured to be powered via ambient energy harvesting [0607].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the reader of Philips et al. to include the ambient energy harvesting structure as taught by Breed et al. because Breed et al. teaches such a modification improves the sensor of Lin et al. by not requiring a battery to be replaced, while allowing movement of the sensor to power itself [0607].

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW G MARINI/Primary Examiner, Art Unit 2853